Citation Nr: 0027122	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling. 

3.  Entitlement to an increased rating for degenerative 
changes in the left knee, currently rated as 10 percent 
disabling. 

4.  Entitlement to an increased (compensable) rating for 
degenerative changes in the right knee. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama (hereinafter RO).  The 
development requested by the Board in its April 1999 remand 
has been substantially accomplished, and this case is now 
ready for appellate review of the issues listed on the title 
page.  In November 1998, a hearing was held at the RO before 
the Board Member signing this document, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service-connected cervical spine disorder is 
manifested by moderate limitation of motion and pain; severe 
limitation of cervical spine motion is not demonstrated. 

3.  The service-connected lumbar spine disorder is manifested 
by moderate limitation of motion, pain, tightness, stiffness 
and reversal of the lumbar curve; severe limitation of lumbar 
spine motion is not shown. 

4.  The service-connected left knee disorder is manifested by 
mild tenderness, pain, significant crepitus and a range of 
motion from 0 to 120 degrees.

5.  The service-connected right knee disorder is manifested 
by mild patellofemoral syndrome; range of motion in the right 
knee is from 0 to 130 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
cervical spine disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Code (DC) 5290 (1999).

2.  The criteria for a rating in excess of 20 percent for a 
lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 
5292, 5293, 5295 (1999). 

3.  The criteria for a rating in excess of 10 percent for 
degenerative changes in the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, DC 5003, 5260, 5261 (1999).

4.  The criteria for a 10 percent rating, but no more, for 
degenerative changes in the right knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a, DC 5003, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. 5107(a) (West 1991).  The Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the increased 
rating claims on appeal has been obtained.  In this regard, 
the RO has substantially accomplished the development 
requested by the Board in its April 1999 remand, to include 
affording the veteran VA examinations of the service-
connected disabilities at issue.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

I. Cervical/Lumbar Spine Disabilities

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.   

Moderate limitation of cervical motion warrants a 20 percent 
disability rating.  Severe limitation of cervical motion 
warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5290. 

Moderate limitation of lumbar motion warrants a 20 percent 
disability rating.  Severe limitation of lumbar motion 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5292.

With the above legal criteria in mind, the relevant facts and 
procedural history will be briefly summarized.  Service 
connection for a disability characterized as "arthritis of 
the back and neck" was granted by a March 1995 rating 
decision.  A 20 percent rating was assigned under the 
provisions of 38 C.F.R. § 4.71, DC 5003.  
Pertinent evidence of record at the time of this decision 
included service medical records showing arthritis of the 
cervical spine and treatment for low back pain.  In addition, 
October 1994 VA examinations included X-ray findings of 
cervical spondylosis at C5-C6 and degenerative disc disease 
at L5-S1.  The examination of the cervical spine at that time 
revealed tenderness and the examination of the lumbar spine 
revealed slight limitation of motion. 

Additional evidence includes a November 1995 VA X-ray that 
showed multilevel degenerative disc disease, particularly at 
L5-S1.  VA outpatient treatment records dated through April 
1996 reflect treatment for lumbar disc disease.  A February 
1997 VA examination showed limitation of lumbar spine motion 
with objective evidence of pain.  The neurological 
examination was negative. 

At a January 1997 hearing at the RO before a hearing officer, 
the veteran testified that pain prevented him from bending 
"half-way," and that he experienced muscle spasms in his 
back.  He also described having almost constant neck pain and 
stated that he was taking pain medication.  At the November 
1998 hearing before the Board member, the veteran testified 
that his neck pain is so severe that he must take "Tylenol 
Number 3."  He also stated that the neck pain was 
accompanied by headaches, and that the neck pain made driving 
difficult.  The veteran testified that he turned down jobs 
that involved heavy lifting due to his neck injury.  With 
regard to his low back, the veteran testified in November 
1998 that he experiences spasms and pain that radiates to his 
lower extremities.  Sitting and standing for long periods was 
also said to be difficult due to the back and neck pain.    

The most recent objective evidence is contained in reports 
from a July 1999 VA examination, with the veteran complaining 
about back pain at that time that radiated to his lower legs.  
The examination of the cervical spine showed 30 degrees of 
forward flexion, lateral bending and extension to 20 degrees, 
and rotation to 35 degrees.  Range of motion testing was done 
"gently" due to localized neck pain.  Scapular functioning 
was intact and the sensory and motor findings in the cervical 
spine were normal. 

The July 1999 examination of the lumbar spine revealed 60 
degrees of forward flexion, extension to 10 degrees, lateral 
bending to 15 degrees and rotation to 25 degrees.  Range of 
motion testing was accompanied by complaints of pain with 
"inconsistent" radiation to the lower extremities.  
Examination of the back muscles revealed mild tightness and 
stiffness with reversal of the lumbar curve.  

Following the examination, the diagnoses included chronic 
recurrent low back pain syndrome and cervical arthritis 
resulting in moderately significant functional impairment.  
The examiner also opined that there was "increased 
functional loss" manifested as a feeling of weakness in 
range of motion when the veteran's neck and low back pain 
increased.  

August 1999 X-rays were interpreted as showing degenerative 
changes in the cervical and lumbar spine.  An August 1999 MRI 
showed a protrusion of the discs at L4-L5 and L5-S1 with disc 
fragmentation.  

Applying the pertinent legal criteria to the facts summarized 
above, the current 20 percent rating contemplates moderate 
limitation of cervical spine (DC 5290) and lumbar spine (DC 
5292) motion.  The 20 percent rating also contemplate 
moderate intervertebral disc syndrome with recurring attacks 
(DC 5293), and lumbosacral strain with muscle spasms on 
extreme forward bending, or the loss of lateral spine motion 
in standing position (DC 5295).  Separate ratings for these 
pathologies are prohibited:  "The rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (1999); Esteban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

Because the record does reflect limitation of cervical and 
lumbar spine motion, the Board has considered assigning 
increased compensation based on limitation of motion.  
However, the ranges of motion demonstrated by the clinical 
evidence of record, particularly those shown by the most 
recent VA examination conducted in July 1999, simply are not 
illustrative of the "severe" limitation of motion required 
for a increased compensation under DC 5290 or DC 5292.  In 
addition, compensation is anticipated under these codes for 
limitation of motion; thus separate compensable rating for 
arthritis are not warranted.  Moreover, the evidence does not 
reflect "severe" symptoms of intervertebral disc syndrome 
so as to warrant increased compensation under DC 5293.  While 
disc disease has been shown by X-ray, the neurological 
examinations have shown little, much less the "severe" 
neurological pathology required for increased compensation 
under DC 5293.   Finally, a higher rating would not be 
warranted under DC 5295, as there is no evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, or loss of lateral motion.  The record 
establishes that the veteran has reported back pain; however, 
taken together the evidence of record fails to establish that 
the veteran's clinical disability approximates the criteria 
for more than a 20 percent rating under DC 5295.  
Accordingly, the Board finds that the schedular criteria for 
a rating in excess of the currently assigned 20 percent 
disability evaluation are not met.

The Board has also considered the veterans complaints of pain 
and functional loss due to pain, and the comments of the VA 
examiner in this regard following the July 1999 VA 
examination.  However, even considering the standards 
outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis on 
which to assign higher ratings.  Significantly, as noted 
above, there is no basis under the schedular criteria for a 
rating higher than the currently assigned 20 percent under 
DCs 5290, 5292, 5293, or 5295.  The most recent VA joint 
examination report specifically notes that the functional 
impairment of the cervical and lumbar spine is no more than 
moderately significant. Accordingly, the Board finds that the 
functional limitation due to pain is contemplated in the 
current assigned 20 percent ratings, and that indicia of a 
higher rating, such as atrophy, muscle wasting, 
incoordination, excess fatigability, etc., are not shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of severe intervertebral disc 
syndrome, severe limitation of motion of the lumbar spine, or 
severe lumbosacral strain such as to warrant disability 
ratings in excess of the 20 percent assigned herein.  
Although the evidence of record establishes that the veteran 
currently has symptoms of a lumbar and cervical spine 
disability, the currently assigned 20 percent evaluations 
contemplates the pain and symptomatology consistent with 
these disabilities.  Furthermore, these ratings contemplate 
the degree of functional limitation due to pain.  There is, 
therefore, no basis for a further increased ratings under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back or neck disabilities is demonstrated, nor is 
there any other evidence that these conditions involve such 
disability that an extraschedular rating would be warranted 
for either disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

The Board has considered the veteran's written statements and 
sworn testimony that his back and neck disabilities are worse 
than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds the medical 
findings, which directly address the criteria under which the 
service-connected disabilities are is evaluated, to be more 
probative than the subjective evidence of an increased 
disability.  In short, the "negative" evidence outweighs 
the "positive" evidence.  Accordingly, the claims for 
increased ratings for the service connected back and neck 
disabilities must be denied.  Gilbert, 1 Vet. App. at 49. 

II.  Knee disabilities 

The RO has rated the veteran's knee disabilities under 5260 
(limitation of flexion of the leg).  As indicated above, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.   

Limitation of flexion under DC 5260 warrants a 10 percent 
evaluation when flexion is limited to 45 degrees; and a 20 
percent evaluation when flexion is limited to 30 degrees.  A 
30 percent evaluation is assigned under this code when 
flexion is limited to 15 degrees.  Limitation of extension 
under DC 5261 warrants a 10 percent evaluation when extension 
is limited to 10 degrees and a 20 percent evaluation when 
extension is limited to 15 degrees.  A 30 percent evaluation 
is assigned under this code when extension is limited to 20 
degrees.  The motion of the knee is considered full where 
extension is to 0 degrees and flexion is to 140 degrees.  38 
C.F.R. § 4.71, Plate II (1999).

The VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based on additional disabling symptomatology.  
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes. Cf. Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).

With the above in mind, the pertinent evidence will be 
summarized.  Service connection for degenerative arthritis of 
the right knee and the left knee was granted by a March 1995 
rating decision.  Noncompensable ratings were assigned under 
DC 5260.  Pertinent evidence at that time included service 
medical records reflecting treatment for bilateral knee pain, 
to include arthroscopic surgery to the left knee.  A torn 
left lateral meniscus required surgery in September 1989.  
Also of record were reports from an October 1994 VA 
examination which showed right knee motion from 0 to 130 
degrees and left knee motion from 0 to 120 degrees, with 
crepitus.  No pain on motion was elicited, and there was no 
swelling, tenderness or instability.  The impression included 
degenerative changes of both knees.  Following a February 
1997 VA examination which showed limitation of motion in the 
left knee and X-ray evidence of arthritis in this knee, the 
rating for the left knee disability was increased to 10 
percent by a March 1997 rating decision.  

In sworn testimony presented at the previously discussed 
January 1997 and November 1998 hearings, the veteran 
testified that the disability, particularly swelling, in the 
left knee was worse than the right knee.  He testified that 
he wears elastic knee braces when he performs household 
duties, and the his knees are painful and unstable when 
climbing stairs.  

At the most recent VA examination of the knees performed in 
July 1999, the veteran again described worse symptomatology 
in the left knee than the right.  It was indicated that the 
knee pain "hindered" the veteran's daily activities and 
functioning at work.  Upon examination, the veteran walked 
with a limp toward his left side.  Sensory and motor 
functioning in the lower extremities was normal and reflexes 
were intact.  Coarse knee crepitation was noted but lateral 
stability was normal.  Lachman's and McMurray's testing was 
negative and the patellofemoral test was mildly positive.  
Diffuse mild tenderness and greater than moderate crepitus 
was noted in the left knee.  Range of motion was from 0 to 
120 degrees with complaints of pain at the extreme of motion.  
The range of motion of the right knee was from 0 to 130 
degrees.  Functional impairment in the left knee was said to 
be moderately significant.  As for the right knee, the 
assessment was mild patellofemoral syndrome, felt to possibly 
be secondary to imbalance caused by the left knee pathology.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that given the slight limitation 
of flexion shown in the right knee upon the most recent VA 
examination, a 10 percent rating is warranted pursuant to 
38 C.F.R. § 4.71, DC 5003-5260.  While it is uncertain if 
there is "X-ray evidence" of right knee arthritis, the 
right knee disability has been rated as for arthritis, and 
all reasonable doubt in this regard must be construed in 
favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 49.  However, after 
reviewing the evidence on file, it is the conclusion of the 
Board that ratings in excess of 10 percent for either knee 
are not warranted.  

Ten percent (10%) ratings for the knee disabilities 
contemplate slight knee impairment, including recurrent 
subluxation and lateral instability, (DC 5257), a certain 
limitation of motion of the left leg (DCs 5260 and 5261), or 
malunion of the tibia and fibula with slight knee or ankle 
disability (DC 5262).  Separate ratings for these pathologies 
are prohibited.   38 C.F.R. § 4.14 (1998); Esteban, 6 Vet. 
App. at 259; Brady, 4 Vet. App. at 203, 206.  Further, the 
degree of impairment resulting from a disability is a factual 
determination with the Board's primary focus upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Considering the factors as enumerated in the 
applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 10 percent 
rating for disability in either knee is warranted.

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of either knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
Therefore, the Board can find no basis under DC 5256 to grant 
the veteran a higher than 10 percent evaluation.  Moreover, 
the evidence does not indicate that the veteran currently 
experiences more than a slight impairment of either knee, 
manifested mostly be limitation of motion.  The most recent 
medical records do not reveal objective clinical evidence of 
deformity, laxity of the left knee, subluxation, lateral 
instability, non-union, loose motion, malunion, or atrophy.  
In addition, there was no incoordination, weakness, or 
lateral stressing noted, although the veteran had 
crepitation, apparently confined to the left knee.  As the 
clinical findings do not support a finding of a moderate 
degree of recurrent subluxation or lateral instability, the 
evidence is not sufficient to warrant a separate evaluation 
under DC 5257. 

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a rating higher than 
10 percent under DC 5258.  In addition, the Board notes that 
no more than a 10 percent rating is available under DC 5259.  
Moreover, the veteran's anatomical knee motion does not give 
rise to a rating in excess of 10 percent under either DC 5260 
or DC 5261.  Specifically, current range of motion of in the 
left knee was noted to be extension to 0 and flexion to 120 
degrees.  Right knee motion is from 0 degrees of extension to 
130 degrees of flexion.  A 20 percent evaluation would only 
be available under these codes with extension limited to 15 
degrees or flexion limited to 30 degrees.  

In evaluating the veteran's knee disabilities, the Board also 
notes that there is no clinical evidence supporting a finding 
of nonunion or malunion of the tibia and fibula under DC 
5262.  Therefore, the Board is unable to grant a higher 
evaluation under DC 5262.  Finally, because the veteran's 
knee disabilities are rated based on degenerative joint 
disease and no lateral instability of either knee was shown 
upon the most recent VA examination, the VA General Counsel's 
opinion discussed above regarding a separate compensable 
evaluation for arthritis and lateral instability of the knee 
is not for application.

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain, 
as well as the suggestion at the most recent VA examination 
that the veteran's knee disability interferes with the 
veteran's ability to function at work.  However, even 
considering the standards outlined in DeLuca and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis on 
which to assign a higher rating.  Significantly, as noted 
above, there is no basis under the schedular criteria for 
ratings higher than 10 percent under DCs 5256, 5257, 5258, 
5259, 5260, 5261, or 5262.  As noted above, the most recent 
VA examination revealed no ankylosis, no recurrent 
subluxation or lateral instability, no dislocated or removed 
cartilage, no significant imitation of motion, and no more 
than slight knee or ankle disability.  Accordingly, the Board 
finds that the functional limitation due to pain is 
contemplated in the current assigned 10 percent ratings and 
that the indicia of a higher rating, such as atrophy, muscle 
wasting, incoordination, weakness, excess fatigability, etc., 
are not shown.  The Board also finds no evidence warranting 
the assignment of ratings in excess of 10 percent on an 
"extraschedular" basis.  

The Board has considered the veteran's written statements and 
sworn testimony that his knee disabilities are worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit, 5 Vet. App. 91, 93; 
Espiritu, 2 Vet. App. 492, 494-95; Miller, 2 Vet. App. at 
578, 580 (1992).  As noted, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, are more 
probative than the subjective evidence of an increased 
disability, and that the "negative" evidence weighing 
against the assignment of ratings in excess of 10 percent 
outweighs the "positive" evidence.  Accordingly, ratings in 
excess of 10 of percent for the service-connected knee 
disabilities cannot be assigned.  Gilbert, 1 Vet. App. at 49.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 20 percent for a 
cervical spine disability is denied.   

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative changes in the left knee is denied.  

Entitlement to a 10 percent rating for degenerative changes 
in the right knee is granted, subject to regulations 
governing the payment of monetary awards. 

Entitlement to a rating in excess of 10 percent rating for 
degenerative changes in the right knee is denied. 


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

